DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/09/2022 has been entered.

Drawings
3.	The examiner contends that the drawings submitted on 12/14/2020 are acceptable for examination proceedings.

Response to Arguments
4.	Applicant’s arguments, see the remarks, filed on 04/20/2022, with respect to the rejections of claims 1 and 10 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Moon et al. (2001/0001455).

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 1-3 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Moon et al. (2001/0001455).

8.	Regarding independent claim 1: Moon et al. disclosed a fluidic die comprising: 
 	a semiconductor substrate ([0080], lines 2-3; also see Fig. 2, reference 102); 
 	a nozzle layer disposed on the substrate, the nozzle layer having a top surface opposite the substrate (Fig. 2, reference 112) and including a nozzle formed therein (Fig. 2, reference 110), the nozzle including a fluid chamber disposed below the top surface (Fig. 5, the chamber extending from the inside of the tube 52, all the way to the nozzle 110) and a nozzle orifice extending through the nozzle layer from the top surface to the fluid chamber (Fig. 2, reference 110), the fluid chamber to hold fluid having an electrical charge of a known polarity ([0084], lines 1-3 and [0085], lines 2-3; also see Fig. 5, reference Vfluid), the nozzle to eject individual fluid drops from the fluid chamber at the nozzle orifice ([0023], line 3; also see Fig. 5, references 58); and 
 	an electrode disposed in contact with the nozzle layer about a perimeter of the nozzle orifice ([0082], line 2; also see Fig. 5, reference 120), the electrode to carry an electrical charge to adjust movement of components of the fluid having the electrical charge of the known polarity ([0085], lines 5-7).

9.	Regarding claim 2: Moon et al. disclosed the fluidic die of claim 1, the electrode disposed on the top surface of the nozzle layer (See Fig. 1, the electrode 120 is disposed on a top surface of the nozzle layer 112).

10.	Regarding claim 3: Moon et al. disclosed the fluidic die of claim 1, the electrode disposed concentrically about and setback from a perimeter edge of the nozzle orifice so as to not directly contact fluid when present within the nozzle orifice (See Fig. 2).

11.	Claims 10 and 11 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Moon et al. (2001/0001455).

12.	Regarding independent claim 10: Moon et al. disclosed a method of operating a fluidic die comprising:
 	disposing an electrode on a top surface of a nozzle layer about a perimeter ([0082], line 2; also see Fig. 5, reference 120) of a nozzle orifice of a nozzle (Fig. 2, reference 110), the nozzle including a fluid chamber to hold fluid ([0084], lines 1-2), the nozzle orifice extending from the top surface to the fluid chamber (Fig. 5, the chamber extending from the inside of the tube 52, all the way to the nozzle 110), the nozzle to eject individual fluid drops ([0023], line 3; also see Fig. 5, references 58) having an electrical charge of a known polarity from the fluid chamber at the nozzle orifice ([0084], lines 1-3 and [0085], lines 2-3; also see Fig. 5, reference Vfluid); and 
 	providing an electric charge to the electrode to modify movement of electrically charged components of the fluid drop having the electrical charge of the known polarity ([0085], lines 5-7).

13.	Regarding claim 11: Moon et al. disclosed the method of claim 10, disposing the electrode concentrically about and set back from a perimeter of the nozzle orifice so as to not directly contact fluid ejected from the nozzle orifice (See Fig. 2).

Allowable Subject Matter
14.	Claims 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

15.	Claims 4-8 and 15 are allowed.

Conclusion
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOVI M. AMEH whose telephone number is (571)272-4578. The examiner can normally be reached M-F: 9:00 AM - 6:00 PM.
17.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
18.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW LUU can be reached on (571)272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
19.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAOVI M AMEH/Primary Examiner, Art Unit 2853